Case 15-70651-SCS             Doc 45    Filed 07/15/19 Entered 07/15/19 08:25:15         Desc Main
                                       Document      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                   _________________
                                         Norfolk     Division


In re Katrina DeShawn Camp                                   Case No. 15-70651-SCS


                                 Debtor(s)                   Chapter 13


                        ORDER FOR RETURN OF UNCLAIMED FUNDS


       A Motion for Return of Unclaimed Funds having been filed pursuant to Local
Bankruptcy Rule 3011-1, said motion having been served on the United States Trustee and the
United States Attorney for the Eastern District of Virginia and there being no objections filed; it
is

        ORDERED that the unclaimed funds in the amount of $ 1,030.44                               ,
currently on deposit with the Treasury of the United States, be returned to:
         Katrina DeShawn Camp
         c/o Neil K. Winchester
         Harbour Law P.L.C.
         500 East Plume Street, Suite 801
         Norfolk, VA 23510


      Let the Clerk give notice of entry of this order to the debtor(s), attorney for debtor(s),
movant, attorney for movant, if applicable, trustee and United States Trustee.




       Jul 12 2019
Date: __________________________                /s/ Frank J. Santoro
                                               _______________________________________
                                               United States Bankruptcy Judge


                                               NOTICE OF JUDGMENT OR ORDER
                                               ENTERED ON DOCKET:
                                               _____________________
                                                 Jul 15, 2019

pc: Financial Administrator



[ounclmfd ver. 03/06]
